Case 1:15-md-02657-FDS Document 1289-9 Filed 01/15/19 Page 1 of 12




    EXHIBIT I
In Re: Prempro Products et al                                                                                         Doc. 2106
                 CASE
                  Case0:14-md-02551-SRN-BRT
                       1:15-md-02657-FDS Document
                                            Document
                                                  1289-9
                                                      720-3
                                                          Filed
                                                              Filed
                                                                 01/15/19
                                                                    03/17/17
                                                                           Page
                                                                             Page
                                                                                2 of212
                                                                                      of 6



                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF ARKANSAS
                                             WESTERN DIVISION

                                                              :       MDL DOCKET NO. 4:03-CV-1507-WRW
             IN RE:                                           :
             PREMPRO PRODUCTS LIABILITY                       :
             LITIGATION                                       :       ALL CASES

                                     ORDER Re: WHI EXTENSION STUDY DATA

                     After considering the parties’ submissions, and hearing argument at the June 26, 2009,

             Status Conference, Wyeth’s Second Motion to Compel Production of Documents by Fred

             Hutchinson Cancer Research Center (“FHCRC”) (Doc. No. 2049) is GRANTED as set out below:

                     1. FHCRC must forthwith produce the data and documents (“the Data”) requested by

             Wyeth in the February 5, 2009, subpoena.

                     2. FHCRC may bill (and, if billed, Wyeth must pay) for the reasonable and appropriate

             production costs incurred to produce the Data. These production costs will be paid in the first

             instance by Wyeth and will be shared among those other defendants requesting the documents

             and data in a manner agreed upon by them or by further Order of the Court.

                     3. To protect the privacy rights of participants of the Women’s Health Initiative (“WHI”)

             study and such interests in the confidentiality of the Data as may exist:

                         a.     The Data will not contain the names, addresses, social security numbers,

             places of birth, cities of birth, or contact data of the participants in the WHI study; the

             interviewer identification numbers; unedited, verbatim responses of participants; identification of

             family relationships and pedigrees; original study identification numbers (new identifiers will be

             assigned at Wyeth’s expense); clinical center identifiers (new identifiers will be assigned at

             Wyeth’s expense); “sensitive data” (as defined by the NHLBI guidelines); and dates (dates will

             be recoded relative to a specific reference point [i.e., enrollment date] with flags for the


                                                                  1

                                                                                                              Dockets.Justia.com
    CASE
     Case0:14-md-02551-SRN-BRT
          1:15-md-02657-FDS Document
                               Document
                                     1289-9
                                         720-3
                                             Filed
                                                 Filed
                                                    01/15/19
                                                       03/17/17
                                                              Page
                                                                Page
                                                                   3 of312
                                                                         of 6



approximate dates of certain events such as letters to participants to the extent Wyeth requests

such information).

           b.        A party who receives the Data will not undertake any efforts to determine the

identity of the participants or the clinical center(s) associated with each participant.

           c.        A party may provide the Data to its retained experts for use in the hormone

therapy litigation only, provided that the experts first receive a copy of this Order, sign the

“Conditions of Disclosure” form attached to this Order, and provide the signed forms to counsel

for FHCRC “for her eyes only.”

           d.        The manufacturer defendants may make the Data available to executives or

employees within their companies and to the Food and Drug Administration.1

           e.        If the Data is disclosed to a deposition witness, the witness must be shown a

copy of this Order and will be bound by the “Conditions of Disclosure” form. The portions of

the deposition transcript and deposition exhibits related to the Data will be subject to this Order.

           f.        Submissions to the Court specifically mentioning the Data must be made

under seal (submissions including only routine information need not be submitted under seal).

           g.        Nothing in this Order may be construed as granting to or permitting the

parties and their counsel an implied license in or right or option to use the intellectual property

rights arising from any written analysis or review of the Data by FHCRC or WHI investigators

other than use in the hormone therapy litigation.

       4. Until FHCRC takes the position that the Data is no longer confidential, a party or

persons subject to its control will not publish or seek to publish any analysis of the Data without

permission of the Court.


       1
        In order to meet any requirement under the Federal Food, Drug, and Cosmetic Act or
associated regulations, the Data may be provided to the FDA.

                                                  2
    CASE
     Case0:14-md-02551-SRN-BRT
          1:15-md-02657-FDS Document
                               Document
                                     1289-9
                                         720-3
                                             Filed
                                                 Filed
                                                    01/15/19
                                                       03/17/17
                                                              Page
                                                                Page
                                                                   4 of412
                                                                         of 6



       5. Before the termination of MDL-1507, the parties or FHCRC may petition the Court

regarding whether the Data should be returned to FHCRC (or destroyed) at that time or whether

continued use of the Data will be required on remand of cases to the transferor courts.

       6. Any person or entity who intentionally violates this Order will be subject to contempt

of court and the imposition of civil sanctions, including reasonable attorneys’ fees and costs.

       7. Any unresolved issues relating to enforcement of any alleged violations of the terms

of this Order will be resolved by this Court or, upon the termination of MDL-1507, any court

with jurisdiction over the person against whom enforcement is sought.

       IT IS SO ORDERED this 13th day of July, 2009.


                                                     /s/ Wm. R. Wilson, Jr._____________
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
    CASE
     Case0:14-md-02551-SRN-BRT
          1:15-md-02657-FDS Document
                               Document
                                     1289-9
                                         720-3
                                             Filed
                                                 Filed
                                                    01/15/19
                                                       03/17/17
                                                              Page
                                                                Page
                                                                   5 of512
                                                                         of 6



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

                                                :       MDL DOCKET NO. 4:03-CV-1507-WRW
IN RE:                                          :
PREMPRO PRODUCTS LIABILITY                      :
LITIGATION                                      :        ALL CASES


                                CONDITIONS OF DISCLOSURE

         I, ______________________, do hereby certify that I have read the July 13, 2009,

Confidentiality Order Re: WHI Extension Study Data (“Confidentiality Order”). Because it is

necessary for me in connection with my participation in this case to have access to data subject

to the Confidentiality Order, I have read the entire Confidentiality Order and understand and

agree that I am bound and subject to all terms and provisions contained in the Confidentiality

Order.

         I understand that if I intentionally violate or attempt to violate any provision of the

Confidentiality Order, I will be subject to contempt of court and the imposition of civil

sanctions, including but not limited to reasonable attorneys’ fees and costs.

         I acknowledge that Fred Hutchinson Cancer Research Center (“FHCRC”) asserts that the

responsive data has inherent value, that the research being conducted by FHCRC is important to

both FHCRC and its researchers, and that in order for the FHCRC researchers and others

associated with WHI to fully exercise their contractual rights to publish the results of the WHI in

peer reviewed journals, the responsive data must be kept confidential. I agree that, in the event

that I use the data in violation of the Confidentiality Order, injunctive relief barring such misuse

is warranted and may be issued by this Court or another Court of appropriate jurisdiction.




                                                    4
   CASE
    Case0:14-md-02551-SRN-BRT
         1:15-md-02657-FDS Document
                              Document
                                    1289-9
                                        720-3
                                            Filed
                                                Filed
                                                   01/15/19
                                                      03/17/17
                                                             Page
                                                               Page
                                                                  6 of612
                                                                        of 6



       I acknowledge that the Court has jurisdiction to enforce the terms of the Confidentiality

Order as to me.

       Witness my signature this _____ day of _______________, _______.

                                                    ______________________________
                                                    Name

                                                    ______________________________
                                                    Address

                                                    ______________________________
                                                    Telephone



STATE OF                             )
                                     ) ss.
COUNTY OF                            )

        On this day personally appeared before me _______________________, to me known to
be the individual described in and who executed the within and foregoing instrument and
acknowledged that s/he signed the same as his/her free and voluntary act and deed, for the uses
and purposes therein mentioned.

       GIVEN under my hand and official seal this _____ day of __________________, _____.


                                                    _______________________________
                                                    Notary Signature

                                                    _______________________________
                                                    Print Notary Name

                                                    Notary Public in and for the State of
                                                    _______________, residing at
                                                    ____________________________________

                                                    My commission expires ________________


NOTE THAT PER COURT ORDER, A COPY OF THIS DOCUMENT MUST BE SENT TO
COUNSEL FOR FHCRC, JUNE K. CAMPBELL, LANE POWELL PC, 1420 FIFTH
AVENUE, SUITE 4100, SEATTLE, WASHINGTON, 98101-2338 MARKED
“CONFIDENTIAL”.



                                                5
CASE
 Case0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                           Document
                                 1289-9
                                     674-1
                                         Filed
                                             Filed
                                                01/15/19
                                                   01/27/17
                                                          Page
                                                            Page
                                                               7 of112
                                                                     of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 1
CASE
 Case0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                           Document
                                 1289-9
                                     674-1
                                         Filed
                                             Filed
                                                01/15/19
                                                   01/27/17
                                                          Page
                                                            Page
                                                               8 of212
                                                                     of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 2
CASE
 Case0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                           Document
                                 1289-9
                                     674-1
                                         Filed
                                             Filed
                                                01/15/19
                                                   01/27/17
                                                          Page
                                                            Page
                                                               9 of312
                                                                     of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 3
CASE
 Case 0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                            Document
                                 1289-9
                                     674-1
                                        FiledFiled
                                               01/15/19
                                                   01/27/17
                                                         Page
                                                            Page
                                                              10 of
                                                                  4 12
                                                                    of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 4
CASE
 Case 0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                            Document
                                 1289-9
                                     674-1
                                        FiledFiled
                                               01/15/19
                                                   01/27/17
                                                         Page
                                                            Page
                                                              11 of
                                                                  5 12
                                                                    of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 5
CASE
 Case 0:14-md-02551-SRN-BRT
      1:15-md-02657-FDS Document
                            Document
                                 1289-9
                                     674-1
                                        FiledFiled
                                               01/15/19
                                                   01/27/17
                                                         Page
                                                            Page
                                                              12 of
                                                                  6 12
                                                                    of 6




                                                 Affidavit of Daniel J. Connolly - Ex. A. - Pg. 6
